 414DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam W.Backus Hospital'andDistrict 1199, Na-tional Union of Hospital&Health Care Employees,RWDSU,AFL-CIO,2Petitioner and Backus Hos-pital Licensed Practical Nurses Unit#55, Connect-icutNurses'Association,3Petitioner.Cases 1-RC-13632, 1-RC-13633, and 1-RC-13659September17, 1975DECISION, ORDER, AND DIRECTION OFELECTIONSBy CHAIRMAN MURPHY AND MEMBERS FANNING ANDPENELLOUpon a petition duly filed under Section 9(c) oftheNational LaborRelationsAct, as amended, ahearing was held before Hearing Officer Robert Pu-cini of the National Labor Relations Board. Follow-ing the close of the hearing the Regional Director forRegion I transferred this case to the Board for deci-sion.Thereafter, the Employer and bothPetitionersfiled briefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ingsmade at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated, and we find, that theEmployer is engaged in commerce within the mean-ing of Section 2(5) of the Act and it will effectuatethe purposes of the Act to assert jurisdiction herein.2.We find that Petitioners, District 1199 and LPNUnit #55, are labor organizations within the mean-ing of the Act.43.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. In Case 1-RC-13632, the Petitioner (District1Herein called the Employeror theHospital.2Herein called Distract 1199.3Herein calledLPN Unit #55.° The Employerat the hearing refused to stipulate that the Petitioners arelabor organizations within the meaning ofthe Act Therecord evidenceestablishes that both Petitioners have employees participating in their orga-nizations which are formed for the purpose of bargaining collectively withemployers regarding wages,hours,and working conditions.We further takeadministrative notice of the fact that on many previous occasions District1199 has been found to be a labor organizationby theBoard.See, e.g.,Nathan and Miriam BarnertMemorial HospitalAssociation d/b/a BarnertMemorialHospital Center,217 NLRB No. 132 (1975). We findPetitioners tobe labororganizations within the meaning ofthe Act.1199) seeks to represent a unit of technical employeesof the Employer; in Case 1-RC-13633, the Petitioner(District 1199) seeks to represent a unit of serviceand maintenance employees of the Employer; and inCase 1-RC-13659, the Petitioner (LPN Unit #55)seeks to represent a separate unit of licensed practi-cal nurses(LPN's) of the Employer. District 1199 in-tervened in Case 1-RC-13659 at the hearing basedon a showing of interest, contending that a separateLPN unit is appropriate. The Employer contendsthat the only appropriate unit consists of all full-time,regular part-time, and regular on-call employees ofthe Employer, excluding only all registered nurses(RN's), professional,managerial, and confidentialemployees, guards, and supervisors as defined in theAct. The parties stipulated to the exclusion of tech-nologistsregistered by the American Society of Clini-cal Pathologists (ASCP technologists) and the socialservice person from any unit found appropriate.' Theparties alsostipulated that certain employees shouldbe excluded from any unit found appropriate basedon their professional,' supervisory,'managerial,' con-fidential,9 or studentstatus.1°The Employer argues that because of the integrat-ed nature of hospital activity which centers aroundthe patient, the only appropriate unit would consistof a hospitalwide unit, excluding all professional,managerial,and confidential employees, ASCP tech-nologists,and guards as defined in the Act. In sup-port of this position, the Employerrelies on the legis-lative history of the hospital amendments, whichdirects the Board to give "due consideration" to non-proliferation of bargaining units, and on preamend-ment Board decisions, which limited the number ofbargaining units where a high degree of functionalintegration was shown to exist." The Board recentlyconsidered such arguments and found that a unitcomposed solely of service and maintenance employ-ees is appropriate."With regard to technical employees, the Boardheld, consistent with its well-established practice inother industries, that because of their differing inter-3 These stipulations were reached without agreement on the professionalstatus of these employees.6 The group includes the pharmacists and physical therapists.rThis groups includes. chief technologist, clinical laboratory supervisors,laundry supervisor, assistant chief engineer, director of medical records,chief radiology technologist, assistant chief radiology technologist. supervi-sor of central supply, and supervisor of respiratory and inhalation therapy.8 This group includes: public relations director, director of purchasing,chief engineer, and personnel director9 This group includes: assistant administrators, administration secretariesand receptionist. personnel department interviewer and secretaries, and sec-retariesto the director of nursing.10The parties stipulated to the exclusion of the pharmacy intern or ap-prentice on the ground that he is a pharmacy student.11Citing e.g.,Woodlawn Park Hospital,Inc, 205 NLRB 888 (1973); andKaiser Foundation Hospitals, et al,210 NLRB 949 (1974).13Newington Children's Hospital,217 NLRB No. 134 (1975).220 NLRB No. 107 WILLIAM W. BACKUS HOSPITALests,technical employees should be granted a sepa-rate unit when sought." In determining the composi-tion of the technical unit the Board analyzed suchfactors as the distinctive training, experience, andfunctions inextricably allied with the status of a tech-nical employee and found that LPN's are techni-cals.14The Board, therefore, found that LPN's shouldordinarily be included in a technical unit.15 Adheringto the unit determinations established by these cases,we find the following units appropriate in the instantcase:(1) a service and maintenance unit,includinghospital clericals; (2) a technical unit, includingLPN's. In so doing we note that LPN Unit #55 stat-ed at the hearing that it was unwilling to representanything but an LPN unit. Thus, having found thatan LPN unit is inappropriate and that the LPN'sshould be included in the technical unit, we shall dis-missthe petition in Case 1-RC-13659.Basedon the available record evidence we makethe following unit placement determinations for theunits found appropriate herein:Clerical employees:Consistent with our decisionalguidelines on the unit placement 16 of clerical em-ployees, we will include the hospital clericals in theservice and maintenance unit.Hospital clericals arethose clericals who work side by side with service andmaintenance employees in various departmentsthroughout the hospital, performing clerical func-tions.Their work and working conditions are materi-ally related to unit work; they have continual contactwith unit employees and are generally supervised bythe same supervisors that supervise unit employees.We find that the following employees, because theypossess the above characteristics, are hospital cleri-cals and shall therefore include them in the serviceand maintenanceunit: dietary clerical, housekeepingclerical,laboratory clericals,maintenance clerical,operating room clerical, pharmacy clerical, radiologyclerical, and ward clerks.Also consistent with our decisional guidelines wewill exclude the business office clercials from the ser-vice and maintenance unit. The community of inter-est of business office clericals is not related to that ofthe service and maintenance unit.They work in adepartment separate and apart from the service andmaintenance employees, perform business officework which is, at the maximum, tangentially relatedto unit work, have minimal contact with unit employ-13Barnert Memorial Hospital Center,supra; Newington Children's Hospital,supra.14St.Catherine's Hospital ofDominicanSisters ofKenosha,Wisconsin, Inc,217 NLRB No. 133(1975).13Cf.Otis Hospital,Inc, 219 NLRB No. 55 (1975),Bay Medical Center,Inc218 NLRB No. 100(1975).ldMercy Hospitals of Sacramento, Inc.,217 NLRB No 131 (1975): StCatherine'sHospital,supra.415ees, and are supervised by different individuals. Wefind the following employees, because they possessthe above characteristics, fall within the category ofbusiness office clericals and shall accordingly ex-clude them from the service and maintenance unit:business office employees, including cashier, billingclerks,electricaldata processing employees, andbookkeeper; information clerks; public relationsclerical; switchboard operators; finance office clerks;purchasing department clericals; and stockroomclerk.Medical records employees:The medical recordsdepartment is located on the hospital's main floorseparate and apart from the administration and busi-ness offices. There are 13 medical records employees,including a file clerk and her substitute and 4 tran-scriptionists. There is in addition one tumor registrar.These employees are responsible for sorting and fil-ing medical records, retrieving charts, organizing andpreparing final patient charts, and compiling statis-tics. In addition, the transcriptionists transcribe pa-tients'medical histories, reports of surgical proce-dures,etc.,dictatedby physicians at dictationstations located on the nursing units and in the medi-cal records department. When patients' charts are re-quested by doctors, they are sent to the floors viapneumatic tube or hand carried by the medical rec-ords department file clerk. During the evening andnight hours, when medical records employees are notworking, charts of unscheduled admissions arepicked up and taken to the floors by the nursing su-pervisor. According to the uncontradicted testimonyofHospital Director Charles Lotreck, medical rec-ords employees spend the majority of their time with-in the department but are frequently called upon togo out of their department to the nursing units, busi-ness office, admitting offices, central supply, etc.Medical records employees have additional contactwith nursing unit employees when the latter are sentto the medical records department to pick up pa-tients' files.The medical records employees at Backus, similarto those atSisters of St. Joseph of Peace,217 NLRBNo. 135 (1975), deal primarily with patients' medicalrecords rather than the types of records dealt with bybusiness office employees. They work closely withphysicians to construct and maintain permanent pa-tient records, and, in addition, have substantial con-tactwith service and maintenance employees. Ac-cordingly,we find that the medical recordsemployees have a significant community of interestwith the service and maintenance employees andshall therefore include them in the service and main-tenance unit.Admitting clerks:The admitting office is located 416DECISIONSOF NATIONALLABOR RELATIONS BOARDacross from the switchboard and adjacent to the fi-nance and business office and operates from 7 or 8a.m. to 12 midnight; at midnight the switchboard op-erator performs the admitting functions." The admit-ting office consists of four admitting clerks, one ad-dressograph clerk," and one admitting person on theswitchboard, all of whom are under the direction ofthe chief admitting clerk.19 The admitting clerks gath-er relevant information necessary for the patients'files and assign patients to units partially based onavailability of beds and particularly on the patient'sillness.Admitting clerks wear white uniforms andspend only about 50 percent of their time in the ad-mitting office. The remainder of their time is spenttaking patients to the nursing units or the laboratory,or going to the switchboard or the informationbooth. Admitting clerks, who are required to have ahigh school education, are paid at grade level 4.20We find the admitting clerks to be hospital cleri-cals. They have continual contact with patients andother service and maintenance employees. Althoughlocated near the business office, they are physicallyseparated from business office employees, work pri-marily with patients' records rather than the materi-alswith which business office employees deal, andare not supervised by the controller as are businessoffice clericals. Accordingly, we shall include, in thiscase, the admitting clerks in the service and mainte-nance unit.21Emergency room clerks (ER clerks):The Employeremploys four ER clerks (alternately referred to asbusiness office clerks in the emergency department).ER clerks are stationed in the emergency room andtheir immediate supervisor is the emergency roomhead nurse. While ER clerks take orders directly re-lated to patients from the head nurse, they are ulti-mately responsible to the controller who hired themand who is responsible for transferring or discharg-17Thereis evidence on therecord that bothswitchboard operators andadmitting clerks must be cross-trained to perform one another's jobs due tothe amount of interchange which occurs.Switchboard operators are respon-sible directlyto the administrative assistant to the hospital administrator,Lotreck,remain atthe swtichboard,and have very little contact with serviceand maintenance employees.While theswitchboard operatorsdo performadmissions functions during the 12-8 shift, such interchange appears to belimited to that period. Further,the volume of suchactivity isnecessarily lowdue to the hours involved and there is no evidence that switchboard opera-tors have increased contact with service and maintenance employees as aresult of this interchangeAccordingly,we shall exclude the switchboardoperators from the service and maintenance unit.18Absent additional information regarding the work performed by theaddressograph clerk,she will be permittedto votein the service and mainte-nance unit,subject to challenge19The parties did not stipulate that the chief admitting clerk is a supervi-sor and there is no evidence as to whether she has the authority to hire orfire admitting employees or effectively recommend their promotions orgrant time off. Absent such evidence she will be permitted to vote in theservice and maintenance unit, subject to challenge.20 Employees'grades run from a low of I to a high of 11SiCfSistersof St.Joseph of Peace, supra; St. Catherine's Hospital, supraing them. The record indicates, however, that beforetaking such action the controller would probably firstconsult with the director of nursing. ER clerks arethe only employees in the ER department performingclerical functions. Like admitting clerks, they inter-view emergency room admissions regarding finan-cial, personal,and other critical data. They are re-sponsible for seeingthat patients'medical recordscontain the proper medical information and are com-pleted and that these records are directed to the cor-rect location when the patient leaves the emergencyroom. A "high school level" education and somebusinessoffice experience (a minimum of 6 monthsin the billing department) are prerequisites to becom-ing an ER clerk.We find that ER clerks are hospital clericals. Theyare engaged in functions similar to those of wardclerks and admitting clerks, whom we find herein tobe hospital clericals. They have continual contactwith patients and other emergency room personneland work with patients' files rather than business of-fice records.While they are ultimately responsible tothe controller, their immediate supervisor is theemergency room head nurse. Furthermore, any ac-tion taken by the controller regarding their transferor discharge is first taken up with the director ofnursing.Accordingly, we shall include the ER clerksin the service and maintenance unit.22Radiology technicians:There are two types of ra-diology technicians within the radiology department:regular diagnostic technicians, registered and nonre-gistered, and radioisotope technicians. Both are su-pervised by the chief radiology technician and areultimately responsible to him. The majority of X-raytechnicians are registered by the American Radiolo-gy Group. Registered technicians are paid at gradelevel 9, whereas nonregistered technicians are paid atgrade level 8. There is no evidence that registeredtechnicians perform different or more difficult as-signmentsthan nonregistered technicians. Radioiso-tope technicians are paid at grade level 11. In addi-tion to having graduated from either a hospital orassociatedegree radiology program, radioisotopetechnicians have been sent by Backus to Yale, wherethey have received additional, more specialized train-ing.Like regular diagnostic technicians the workthey do is diagnostic rather than therapeutic. In ac-cordance with our decision inBarnert Memorial Hos-pitalCenter, supra,we shall include all radiologytechnicians, registered and nonregistered, in the tech-nical unit.Darkroom technicians:The darkroom technicianswork in the X-ray department processing X-ray film.Like the radiology technicians they work under the22Mercy Hospitals ofSacramento,Inc, supra WILLIAM W. BACKUS HOSPITAL417chief radiology technician. While the educational re-quirements for this position are not set forth in therecord, the evidence does show that they are paid atthe lowest grade level, labor grade 1. There is no evi-dence that the darkroom technicians perform techni-cal duties or exercise judgment and their pay is com-parable to that of service and maintenanceemployees. Accordingly, we shall include the dark-room technicians in the service and maintenanceunit 23Laboratorytechnicians:The record shows that theEmployer has four categories of laboratory techni-cians, I, II, III,and IV.The minimum qualificationfor a basic technician, laboratory technician I, is ahigh school education,someon-the-job training, andwork experience. These employees are paid at gradelevel 3. Technicians II are certified laboratory assis-tants who have had 1 year of training at Backus oranother hospital, are certified by the American Soci-ety of Clinical Pathologists, and are paid at gradelevel 7. Technicians III are medical laboratory tech-nicianswho have graduated from an associate degreeprogram, are certified, and are paid at grade level 9.Technicians IV are ASCP technologists and the par-ties stipulated they are to be excluded from any unitfound appropriate. Technicians I lack the specializedtraining required to become a technician II or III.There is no evidence that they have any expectationof advancement to technician II or III status. Theyare not certified and are paid at a salary level compa-rable to that of service and maintenance employeesrather than technical employees.24 Accordingly, weshall exclude technicians I from the technical unitand include them in the service and maintenanceunit.25As to technicians II and III, we find they aretechnical employees. They have the specialized train-ing and skill of technical employees, exercise inde-pendent judgment regarding technical matters, arecertified, and are paid at a level comparable to thatof other technical employees 26 We shall, therefore,include technicians II and III in the technical unit.Electrocardiogramtechnicians(EKG technicians):The Employer has two EKG technicians and onenursing assitant who is cross-trained to take EKG'sin the absenceof the EKGtechnician.They are partof the cardiopulmonary laboratory, which falls underthe jurisdictionof the nursingdepartment. EKGtechnicians are not licensed but receive approximate-ly 6 weeks' on-the-job training. Frequently intelligent23BarnertMemorial Hospital Center, supra24 BarnertMemorial Hospital Center,supra23 If additional evidence not included in the recordwould establish thattechniciansIare inappropriately placed,the partiesmay challenge thesevotes.26BarnertMemorial Hospital Center, supranursing attendants are trained and upgraded to be-come EKG technicians. As such they are paid atgrade level 3. They spend 50 percent of their time inthe laboratory and the other 50 percent takingEKG's on patients throughout the hospital, includingthe emergency room and various patient care units.While part of the cardiopulmonary laboratory, thereis no evidence that EKG technicians perform tests oroperate equipment in conjunction with the inhalationtherapists found herein to be technical employees.Based on these facts we find the EKG techniciansin the instant case comparable to the EKG techni-cians inBarnertMemorial Hospital Center, supra.Inaccordance with that decision, we find that the EKGtechnicians are not technical employees and there-fore shall include them in the service and mainte-nance unit.Electroencephalogram technicians (EEG techni-cians):The EEG department is located on the firstfloor of the hospital and contains the equipment nec-essary to take an electroencephalogram. The EEGdepartment falls under the jurisdiction of the depart-ment of nursing and the EEG technician is directlyresponsible to the director of nursing. The Employerhas one EEG technician and one nursing assistantwho is cross-trained as an EEG technician. Elec-troencephalograms are taken exclusively within theEEG department since the equipment necessary forthe tests is immobile. All of the department's clericalwork is performed by the EEG technician. EEGtechnicians receive some formal education but this isnot provided at Backus. The specific nature of thetraining is unclear. The record indicates that it canvary from 4 weeks to 4 years. The present EEG tech-nician was formerly a nursing assistant, but the exacttype of formal education she had to have to makethis transition is not revealed.We find that EEGtechnicians are not technical employees and shalltherefore include them in the service and mainte-nance unit .17Respiratory therapists and technicians:The respira-tory therapy department is part of the cardiopulmo-nary laboratory. It falls under the jurisdiction of thedepartment of nursing and its employees are ulti-mately responsible to the director of nursing.Employer's three full-time respiratory therapists andtwo full-time and one part-time respiratory therapytechnicians are supervised by the chief respiratorytherapist.Respiratory therapists come to Backusfrom either a combined hospital and associate degreeor college program of respiratory therapy approvedby the American Medical Association and are re-quired to take a national registration examination inorder to practice. They spend 90 percent of their time27 Barnert Memorial Hospital Center, supra. 418DECISIONS OFNATIONAL.LABOR RELATIONS BOARDon various patient care floors throughout the hospi-tal,administering such therapy as carbon dioxidetreatment, oxygen therapy, postural drainage, andnebulizer treatment as prescribed by physicians.While respiratory therapists work independently,taking their orders directly from patients' charts, theywork closely with the RN's particularly in criticalcases. In addition to administering therapy, inhala-tion therapists inspect and maintain the equipmentused by the department. They are paid at grade level7.Unlike respiratory therapists, respiratory therapytechnicians are not certified; they have, however, ayear of formal training. Respiratory therapy techni-cians are paid at grade level 6. Both therapists andtechnicians work two shifts, 7 days a week; and,when neither is available, nursing department em-ployees, trained through inservice programs run bythe respiratory therapy department, administer thenecessary treatments.28In light of their educational preparation, their cer-tification, and therein use of independent judgment,we find respiratory therapists to be technical em-ployees.29 Accordingly, we shall include them in thetechnical unit.We also find that respiratory therapytechnicians have a community of interest with othertechnical employees.While not certified, they havereceived a year of preparatory training in respiratorytherapy before coming to Backus, are paid at a levelcomparable to that of other technical employees,only one grade below respiratory therapists, and liketherapists are engaged in the function of providingrespiratory therapy to patients pursuant to doctors'orders.30 Accordingly, we shall also include respirato-ry therapy technicians in the technical unit.Surgical technicians:The employer has from six toeight surgical technicians; they are supervised by theoperating room supervisor, who is an RN. Surgicaltechnicians do not circulate (go in and out of theoperating room) as do RN's; instead they remain sta-tionary, working beside the surgeon, passing instru-ments. In addition surgical technicians along withLPN's act as scrub technicians helping the other op-erating room employees scrub and gown for surgery.If a surgical technician is not available to do this job,the responsiblity is assigned to an LPN. At somepoint in the past Backus Hospital sponsored a 6-28 Included in its list of relevant job classifications Employer lists thecardiopulmonary technician. This is apparently an additional employeeclassification not discussed on the record and presumably working in thecardiopulmonary laboratory. The cardiopulmonary technician is paid atgrade level 8, above respiratory therapists and technicians. Absent addition-al evidence we will permit the cardiopulmonary technicians to vote in thetechnical unit,subject to challenge.29Barnert Memorial Hospital Center, supra.70 BarnertMemorial Hospital Center, supra: Trumbull Memorial Hospital,218 NLRB No. 122 (1975).month on-the-job training program for nursing assis-tants and orderlies to become surgical technicians.The record is not clear as to how many of the currentsurgical technicians come from this program or theeducational requirements for the position generally.Some have been military corpsmen, some are highschool trainees, others have graduated from a juniorcollege program, and apparently none are currentlycertified. It appears that regardless of their prepara-tory background, surgical technicians are paid atgrade level 6.We find that although the surgical technicians arenot certified, licensed, or registered, they are techni-cal employees. They are used interchangeably withLPN's, are paid at a salary level comparable to thatof other technical employees, have been trained for aminimum of 6 months, and have achieved a suffi-cient level of familiarity with surgical tools and pro-cedures to assist physicians during surgery.31 Accord-ingly, we shall include the surgical technicians in thetechnical unit.Librarian:The librarian works in the hospital's li-brary, which is located on the ground floor of thehospital annex. The library is primarily used by phy-sicians, RN's, and LPN's. The librarian is supervisedby the director of nursing. The current librarian doesnot have a degree in library science and is paid atgrade level 4. Since there is only one such employee,who is paid at a level comparable to that of the ser-vice and maintenance employees and who wouldotherwise remain permanently unrepresented, weshall include her in the service and maintenance unit.Graduate technicians (grad techs):The Employerapplies this title to registered nurses who have gradu-ated from a 3-year school of nursing or a 4-year col-lege nursing program in a foreign country but are notlicensed as RN's in the State of Connecticut. Whilethe training and experience of grad techs is equiva-lent to that of RN's, they cannot serve as such be-cause they are not licensed. Grad techs are ajob clas-sification separate and apart from either RN's orLPN's, but their functions at Backus closely parallelthose of the LPN's. Like the LPN's, they are super-vised by RN's and paid at grade level 6. However,while grad techs have received advanced training be-yond that of LPN's, they cannot be utilized to per-form all the same functions. For example, they arenot permitted to give medications as are LPN's. TheEmployer currently employs three grad techs and as-signs them primarily to medical-surgical floors.There is no evidence on the record indicating thatgrad techs must pass the State's registered nursingexamination in order to maintain their jobs.JiCf.KanawhaValleeMemorial Hospital.Inc.,218 NLRB No. 135, In. 4(1975). WILLIAM W. BACKUS HOSPITALDespite the fact that grad techs cannot perform allof the functions performed by LPN's, we concludethat they share a communityof interestwith LPN'sand other technical employees.32 They do much thesame work as LPN's,areon the same salary scale asLPN's, and comprise a job classification in their ownright.Accordingly, we shall include grad techs in thetechnical unit.Graduate practicalnurses(GPN's):These individu-alshave completed 1 year of required vocationaltraining to become LPN's but have not taken, or areawaiting the results of, the State's practical nurse li-censing examination.The record does not revealwhether continued employment is conditioned uponpassing thestate licensingexamination. Further-more, unlike the grad techs who have a separate jobclassification,Employer's exhibits give no indicationthatGPN's are considered anything other than en-try-level LPN's.We find that GPN's share a community of interestwith LPN's and other technical employees. Theyhave received the same educational training asLPN's, are hired with the expectation that they willpass thelicensingexamination, and from all indica-tions arepaid as entry-level LPN's. Accordingly, weshall include them in the technical unit.Hemodialysis technician:The hemodialysis techni-cian works directly under the head nurse of the he-modialysis department. She is responsible for certaintechnical functions,assists withpatients, and handlesthe hemodialysis equipment under the direction ofthe headnurse.She is not, however, permitted to dovenapunctures, a function which the RN is trained toperform. Hospital Director Lotreck testified that theindividual currently occupying the position of hemo-dialysis technician is extremely qualified and wereshe to leave the hospital, Backus would probably em-ploy an LPN, or RN, or an individual with at least Iyear'sexperiencewith hemodialysis equipment totake her place. The record shows that the hemodialy-sis technicianis paid at grade level 6.We find the hemodialysis technician to be a tech-nical employee. Her salary is equivalent to that ofother technical employees and her work requires thespecializedtrainingand skills necessary to make in-dependent judgments in technical matters. Accord-ingly, we shall include the hemodialysis technician inthe technical unit.We therefore find the following units appropriatefor the purpose of collective bargaining within the32 InBarnerlMemorial Hospital Center, supra,at fn. 34, the Board founda comparable group of employeesshared a communityof interestwith RN'sand thereforeexcluded them from the technical unit found appropriatetherein.However,unlike thoseemployees,there isno evidence here that thegrad techs must passthe registerednurse examinationor lose their jobs419meaning of Section 9(b) of the Act:All regular full-time and part-time technical em-ployees including X-ray technicians, respiratorytherapists and respiratory therapy technicians,licensedpracticalnurses,graduate practicalnurses, graduate technicians, hemodialysis tech-nicians, and laboratory technicians II and IIIemployed by the Employer at its hospital facilitylocated at Washington Avenue, Norwich, Con-necticut, but excluding all service and mainte-nance employees, business office clerical em-ployees, confidential employees, professionalemployees, guards and supervisors as defined inthe Act.All regular full-time and part-time service andmaintenance employees,33 including nursing as-sistants, ward clerks, admitting clerks, emergen-cy room clerks, dietary employees, housekeepingemployees, laundry employees, laboratory tech-nicians I, EKG technicians, EEG technicians, li-brarian, medical records employees, and hospi-talclericalemployeesemployedby theEmployer at its hospital facility located atWashington Avenue, Norwich, Connecticut, butexcluding all technical employees, business of-fice clerical employees, confidential employees,registerednurses,professionalemployees,guards and supervisors as defined in the Act.ORDERIt is hereby ordered that the petition in Case1-RC-13659 be, and it hereby is, dismissed.[Direction of Elections omitted from publica-tion.] 34MEMBER PENELLO,dissentingFor the reasons set forth in the dissenting opinionsinBarnertMemorial Hospital Center35and inNew-ington Children's Hospital,36Idisagree with the deci-sion of my colleagues to exclude the technical em-ployees from the service and maintenance unitherein, and to establish a separate unit for them.Mindful of the congressional mandate, as evi-33 The Employer includesthe gift shop clerk in its list of relevant employ-ees. The gift shopclerk ishired by the hospital auxiliary,a volunteer organi-zation,which runs the gift shop, and is supervisedby thedirector of volun-teersWhilethe Hospital's personnel department evaluates thejob itself andthe Hospitalapparently pays the clerk's salary, it is reimbursed by the auxi-liary.Based on these facts we findthat the giftshop clerk is not a hospitalemployee andthereforeis not eligibleto vote.The positionof childtechnicianwas vacantat the time of the hearing andHospital DirectorLotreck was unable to predictwhen or whether the posi-tion wouldbe filled. Accordingly,we will not pass on the unit placement ofthe child technician at this time.34 [Excelsiorfn. omitted from publication.]3'217 NLRB No. 132 (1975).36217 NLRB No. 134 (1975). 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenced by the legislative history preceding the pas-of bargaining units in the health care industry, Isage of the 1974 health care amendments to the Na-would require, unlike my colleagues, that all techni-tional Labor Relations Act," to avoid proliferationcal employees, including LPN's, be included in theservice and maintenance unit herein.37 S. Rept.93-766, 93d Cong., 2d sess. 5 (1974);H. Rept.93-1051, 93dCong.,2d sess. 7 (1974).